COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00932-CV
Style:                              Beverly Scott
                                    v Houston Funeral Directors Agent, Inc. d/b/a Kirk Mortuary Service of Houston, Craig
                                    Cordola (CEO of Memorial Hermann Hospital), Mainland Medical Center, Sozo
                                    Papasozomenos, M.D., Ramesh and Kirit Patel d/b/a Super 8 Motel, and Memorial
                                    Hermann Hospital
Dates motions filed*:               December 2, 2013
                                    Motion to withdraw Dr. Robin Lynn Armstrong from appeal; Motion to extend deadline for
Type of motions:                    filing reporter’s record
Party filing motion:                Appellant
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant moves for an extension of time “for the Reporters Records to be filed” and “to withdraw Dr.
          Robin Lynn Armstrong from case number 01-13-00932-CV due to Dr. Robin Lynn Armstrong is still
          pending in the civil case 2012-33615.” On December 4, 2013, the court reporter informed us that there is
          no reporter’s record in this appeal. Further, this is an appeal from trial court cause 2012-33615A, which
          was severed from trial court cause 2012-33615. No claims involving Dr. Robin Lynn Armstrong were
          included in the severance order, and Dr. Armstrong is therefore not a party to this appeal. Accordingly,
          we dismiss appellant’s motions as moot.



Judge's signature:     /s/ Justice Michael Massengale
                                                    Acting for the Court
Panel consists of       ____________________________________________

Date: February 18, 2014

November 7, 2008 Revision